Judge Underwood
delivered the opinion of the Court.
This is an action of ejectment instituted against Hodges, in which Henry Crutcher, Robert Campbell and Frederick Woodson, were lessors of the' plaintiff. Verdict and judgment for the plaintiff.
The whole evidence given in the trial is not made a part of the record. All of it that appears, is a copy of a deed, purporting to be from Frederick Woodson to Robert Campbell, the reading of which was objected to by the defendant, but overruled by the court. The assignment of errors questions the correctness of the decision of the court, in admitting said copy to b& read as evidence.
Whether that copy should have been excluded or not, can produce no effect in the decision of the Case* If it ought to have been excluded, it would only prove that Campbell did not derive title in virtue of it from Woodson; but its exclusion could not have proved that Woodson was destitute of title, and if he had title, the verdict and judgment were correct. There is nothing in the record, which negatives the éxistence of title in Woodson or Crutcher without the deed above; and unless the whole evidence was before usy it is impossible that we should be able to say that the plaintiff ought not to have recovered.
The judgment of the circuit court must, therefore, be affirmed. We would, however remark, that the' authentication of this deed is not subject to the same objections as were brought before this court, in the case of Hunt vs. Owings, 4 Mon. 20; but we do not design deciding that the authentication of this deed is correct, as it is unnecessary to stir the question. The appellee must recover costs.